DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                  H.J.C.,
                                 Appellant,

                                     v.

                                    J.Y.,
                                  Appellee.

                               No. 4D20-1227

                           [November 19, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Fabienne Fahnestock, Judge; L.T. Case No. FMCE17-
13542.

   Catherine L. Roselli, Esq., Fort Lauderdale, for appellant.

    David M. Scott, Esq. of Florida Family Law Clinic, LLC, Fort Lauderdale,
for appellee.

PER CURIAM.

   Affirmed.

MAY, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.